             Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.161 Page 1 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                  V.                                (For Offenses Committed On or After November 1, 1987)
                 JOHN JAIME TORRES (1)
                   aka John Jaimes Torres                              Case Number:         3:19-CR-04848-W

                                                                    Elana R. Fog_el
                                                                    Defendant's Attorney
USM Number                        90200-298
•-
THE DEFENDANT:
~ pleaded guilty to count(s)           Three of the Superseding Indictment

0    was found guilty on count(s)
     after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
18:545 - Smuggling                                                                                                         3s




     The defendant is sentenced as provided in pages 2 through                7            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0    The defendant has been found not guilty on count(s)

~    Count(s)      remaining                                  are         dismissed on the motion of the United States.

~    Assessment: $100.00


O    NTA Assessment*: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    No fine                   O Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    December 14, 2020
                                                                    Date of Imposition of S,entence
                                                                                                 7    )




                                                                    HON. THOMA c< 1t,
                                                                    UNITED STA
             Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.162 Page 2 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOHN JAIME TORRES (1)                                                    Judgment - Page 2 of 7
CASE NUMBER:              3: 19-CR-04848-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Six (6) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI   The court makes the following recommendations to the Bureau of Prisons:
       That the defendant serve his custodial term in a western region facility.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ AM.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 IZI
       Prisons:
       IZI   on or before Friday, February 12, 2021, Noon.
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                     3:19-CR-04848-W
                 Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.163 Page 3 of 7
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              JOHN JAIME TORRES (1)                                                         Judgment - Page 3 of 7
     CASE NUMBER:            3: 19-CR-04848-W

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. ( check if applicable)
5. IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3: 19-CR-04848-W
               Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.164 Page 4 of 7
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JOHN JAIME TORRES (1)                                                                  Judgment - Page 4 of 7
 CASE NUMBER:                3: 19-CR-04848-W

                                     STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                      3: 19-CR-04848-W
              Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.165 Page 5 of 7
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               JOHN JAIME TORRES (1)                                                  Judgment- Page 5 of7
CASE NUMBER:             3: 19-CR-04848-W

                                  SPECIAL CONDITIONS OF SUPERVISION


     1. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.
     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     3. Submit person, property, place of residence, vehicle, or personal effects to a search, including computers
        (as defined in 18 USC 1030 (e) (l))and electronic storage devices, conducted by a United States Probation
        Officer or law enforcement officer at a reasonable time and in a reasonable manner, based upon reasonable
        suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
        may be grounds for revocation; the defendant shall warn any other residents that the premises may be
        subject to searches pursuant to this condition.

     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained, directly
        or indirectly, including any interest obtained under any other name, or entity, including a trust,
        partnership or corporation.


     5.   Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
          owned, directly or indirectly, including any interest held or owned under any other name, or entity,
          including a trust, partnership or corporation.
II




                                                                                                 3: l 9-CR-04848-W
      Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.166 Page 6 of 7



 1
 2

 3
 4

 5                                UNITED STATES DISTRICT COURT
 6                           SOUTHERN DISTRICT OF CALIFORNIA
 7   UNITED STATES OF AMERICA,                   Case No. 19cr4848-W
 8                   Plaintiff,                  ORDER OF RESTITUTION
 9          v.
10    JOHN JAIMES TORRES,
11                   Defendant
12
13
14
15         WHEREAS on September 13, 2020, defendant John Jaimes Torres pied guilty to
16 Count Three of the Superseding Indictment before this court, and
17         WHEREAS on December 14, 2020, after considering the information in the
18 presentence report, the pleadings and the arguments of counsel, this court found, pursuant
19 to Title 18, United States Code, Section 3663(a)(l)(A), the Government of Mexico to be a
20 victim of the offense, and further determined that the Government of Mexico had suffered
21   a loss of its natural resources in the amount of at least $60,000, and
22         WHEREAS, after further considering the financial resources of the defendant,
23 pursuant to Title 18, United States Code, Section 3663(a)(l)(B)(i)(II),
24         IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
25         1. The defendant shall pay the sum of $10,000 as restitution to the Government of
26               Mexico, at the rate of$75.00 or more per month, beginning upon his release from
27               custody, payable to the "Clerk of the Court."
28
           Case 3:19-cr-04848-W Document 54 Filed 12/14/20 PageID.167 Page 7 of 7



                 2. The Clerk of the Court shall disburse the funds to Procuraduria Federal de
 1
                     Proteccion al Ambiente (PROFEPA), Camino al Ajusco No. 200, Colonia
 2
                     Jardines en la Montana, Delegaciaon Tlalpan, CP 14210, Distrito Federal,
 3
                     Mexico.
 4
                 3. The sum of $1682.00 in cash, seized from the defendant at the time of his arrest
 5
                     and currently in the custody of the U.S. Fish and Wildlife Service, shall be
 6
                     tendered to the Clerk of the Court. This sum shall be applied to reduce the
 7
                     balance of restitution due and owing.
 8
 9
                 4. This Order of Restitution shall be made final as to the Defendant at the time of

10          sentencing and is part of the sentence and included in the judgment.
1111 DATED: December _14_, 2020                                     ..,,
                                                                   /j ,,
                                                                         i




12
                                                             HON. TH~~~LAN
13                                                           United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     II
          [Type Pleading Name]
                                                       2                                [Type Case No.]
